DETAILED ACTION
Claims 1, 3-5 and 7-20 are pending before the Office for review.
In the response filed November 23, 2020:
Claim 1 was amended
Claims 2 and 6 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the contacting comprises plasma free operations" in lines 12-13.  However claim 1 requires a contacting with a plasma comprising one or more oxygen, hydrogen or nitrogen and a contracting the substrate with the halogen 
Claims 3-5 and 7-9 are rejected based on their dependency to claim 1.

Allowable Subject Matter
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner previously rejected the subject matter of independent claim 10 under Korolik. However Applicant’s arguments filed November 23, 2020 are found persuasive. In particular Applicant arguments that the cited prior art fails to teach or render obvious providing an exposed region of a transition metal containing material and an exposed region of a tungsten containing material … removing the oxidized material while substantially maintaining the exposed region of the tungsten containing material.” A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.

Response to Arguments
Applicant’s arguments, see page 5 of Applicant’s response, filed November 23, 2020, with respect to the rejection(s) of claim(s) 1, 3-5 and 7-9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112(b).
Applicant’s arguments, see page 6 of Applicant’s response, filed November 23, 2020, with respect to 103 rejection of claims 10-20 have been fully considered and are persuasive.  The 103 rejection of claims 10-20 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713